323 F.2d 869
James A. BALLARD, Appellant,v.L. L. WAINWRIGHT, Director, Division of Corrections, Stateof Florida, Appellee.
No. 20351.
United States Court of Appeals Fifth Circuit.
Nov. 6, 1963.

James A. Ballard, Kissimmee, Fla., for appellant.
George R. Georgieff, Asst. Atty. Gen., State of Fla., Tallahassee, Fla., Richard W. Ervin, Atty. Gen., for appellee.
Before RIVES and JONES, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.


1
The appellant seeks reversal of a district court judgment by which he was denied relief upon a petition for habeas corpus from a conviction of a criminal offense in a Florida court.  No violation of any federally protected right is shown.  The judgment of the district court will be affirmed, without prejudice to the asserting of such, if any, right the appellant may have in a subsequent proceeding.


2
Affirmed.